Name: Commission Implementing Regulation (EU) 2018/567 of 12 April 2018 opening and providing for the administration of import tariff quotas of sausages and pig meat originating in Iceland (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  Europe;  international trade;  animal product;  foodstuff;  trade;  tariff policy
 Date Published: nan

 13.4.2018 EN Official Journal of the European Union L 95/11 COMMISSION IMPLEMENTING REGULATION (EU) 2018/567 of 12 April 2018 opening and providing for the administration of import tariff quotas of sausages and pig meat originating in Iceland (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a) and (b) of Article 187 thereof, Whereas: (1) Commission Regulation (EC) No 759/2007 (2) provides for the opening by the European Union of an annual tariff quota of 100 tons of sausages originating in Iceland as set out in the Agreement in the form of an Exchange of Letters between the European Union and the Iceland, approved by Council Decision 2007/138/EC (3). (2) The European Union and Iceland signed an Agreement in the form of an Exchange of Letters (hereafter the new Agreement) concerning additional trade preferences in agricultural products on 23 March 2017. The signature of the new Agreement on behalf of the European Union was authorised by Council Decision (EU) 2016/2087 (4) and its conclusion by Council Decision (EU) 2017/1913 (5). (3) In accordance with Annex V to the new Agreement the European Union is to open a new annual duty-free quota for the import of 500 tons of pig meat originating in Iceland. (4) Given that certain provisions of Regulation (EC) No 759/2007 should be updated, it is appropriate to replace that Regulation by a new one which should also provide for the opening and the administration of the new quota of 500 tons of pig meat. (5) According to both Agreements the tariff quotas are to be opened annually and imports should therefore be managed on a calendar-year basis. (6) The tariff quotas should be managed by the Commission on the basis of the chronological order of dates of acceptance of customs declarations for release for free circulation in accordance with the rules on the management of tariff quotas laid down in Commission Implementing Regulation (EU) 2015/2447 (6). (7) The new Agreement sets that products benefitting from the tariff quota are to comply mutatis mutandis with the provisions set out in its Protocol 3 concerning the definition of originating products and methods of administrative cooperation, as amended by Decision No 2/2005 of the EC-Iceland Joint Committee (7). (8) The new Agreement provides for entry into force on 1 May 2018. Therefore, this Regulation should apply from the same date. (9) For 2018, the new quota for pig meat, to be made available pursuant to the new Agreement, should be calculated on a prorata basis, taking into account its date of entry into force. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are hereby opened for pig meat falling within CN code 0203 and sausages falling within CN code ex 1601 originating in Iceland (hereinafter the tariff quotas), as set out in the Annex to this Regulation. The tariff quotas shall be opened for the period from 1 January to 31 December. Article 2 The tariff quotas set out in the Annex to this Regulation shall be managed in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 3 Protocol 3 to the Agreement between the European Economic Community and Iceland, concerning the definition of the concept of originating products and methods of administrative cooperation, as amended by Decision No 2/2005 of the EC-Iceland Joint Committee, shall apply mutatis mutandis to products listed in the Annex to this Regulation. Article 4 Regulation (EC) No 759/2007 is repealed. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 759/2007 of 29 June 2007 opening and providing for the administration of an import tariff quota of sausages originating in Iceland (OJ L 172, 30.6.2007, p. 48). (3) Council Decision 2007/138/EC of 22 February 2007 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area (OJ L 61, 28.2.2007, p. 28). (4) Council Decision (EU) 2016/2087 of 14 November 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 324, 30.11.2016, p. 1). (5) Council Decision (EU) 2017/1913 of 9 October 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 274, 24.10.2017, p. 57). (6) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (7) Decision No 2/2005 of the EC-Iceland Joint Committee of 22 December 2005 amending Protocol 3 to the Agreement, concerning the definition of the concept of originating products and methods of administrative cooperation (OJ L 131, 18.5.2006, p. 1). ANNEX Order Number CN codes Description Annual quantity (in tons net weight) Rate of quota duty 09.0832 ex 1601 00 10 1601 00 91 ex 1601 00 99 Sausages 100 0 09.0831 0203 Meat of swine, fresh, chilled or frozen From 1.5.2018 to 31.12.2018: 167 For each calendar year from 1.1.2019: 500 0